DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
With regard to the Office action mailed 09/02/2020:
The rejection of claims 1, 4-9, and 11-16 under 35 USC 112(a) for addition of new matter is withdrawn in view of the amendment filed 02/02/2021. This rejection was based specifically on the language “incorporating adaptors containing universal amplification sequences to the cell-free DNA obtained in step (a) and amplifying the fetal and maternal chromosome segments comprising loci of interest by PCR using the amplification sequences”. As this language has been removed from the claim, the rejection is moot. However, a new rejection based on new matter is set forth below.
The rejection of claims 1, 4-9, and 11-16 under 35 USC 112(b) is withdrawn in view of the amendment filed 02/02/2021.
The rejection of claims 1, 4-9 and 11-16 under 35 USC 103 is withdrawn. A new rejection based on Dhallan and Jarvie (without Pirker), is set forth below.
Applicant’s arguments will be addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
The claims require a combination of elements that are not supported by the disclosure as filed. Specifically, the claims require: (1) the use of cell-free DNA containing fetal and maternal chromosome segments, (2) amplification thereof by one of LM-PCR, DOP-PCR or MDA (so-called “universal” or “non-selective” amplification methods), (3) amplification of the products of (2) by targeted PCR, and (4) analyzing the amplification products of (3) using sequencing-by-synthesis.
The requirement for “universal” amplification followed by “targeted” amplification was first presented in the amendment filed 07/18/2018 (in actuality, the “universal” amplification was merely listed prior to the “targeted” amplification; however, the amendment filed 04/15/2019 specifically required that the product of “universal” amplification was then amplified in the “targeted” specifically indicated that the “universal PCR” occurred after the “targeted PCR” (which is the opposite of the order now claimed). As for paragraphs 0013 and 0355, these passages merely respectively discussed the prior art use of cell-free DNA and the use of next-generation sequencing to determine haplotypes.
The original specification was searched for disclosure of “universal” amplification followed by “targeted” amplification. Paragraph 0274 discloses either conducting targeted amplification first, followed by universal amplification (“preamplification of particular loci before generalized amplification by MDA or LM-PCR”), or conducting the two amplifications simultaneously (“the addition of targeted PCR primers to universal primers in the generalized PCR step of LM-PCR, and the addition of targeted PCR primers to degenerate primers in MDA”), which is not the order now claimed.
There were incidents where universal amplification was conducted, followed by targeted amplification, e.g. paragraph 0126:
In one embodiment of the invention, aneuploidy can be detected using the quantitative data output from the PS method discussed in this patent. Disclosed herein are multiple methods that make use of the same concept; these methods are termed Copy Number Calling (CNC). The statement of the problem is to determine the copy number of each of 23 chromosome-types in a single cell. The cell is first pre-amplified using a technique such as whole genome amplification using the MDA method. Then the resulting genetic material is selectively amplified with a technique such as PCR at a set of n chosen SNPs at each of m=23 chromosome types.
Apparently, “PS” stands for “pie slice” (paragraph 0245). However, these methods did not use cell-free DNA containing fetal and maternal chromosome segments, but rather were performed using “single cells” (paragraphs 0127, 0171, 0245). In fact, the only mention of “cell-free” DNA is found at paragraph 0013, which is a general discussion of the state of the prior art regarding the use of cell-free DNA. Furthermore, this PS method did not employ sequencing, but rather used Ct values (a parameter 
The application as-filed does not provide disclosure of the use of cell-free DNA, subjected to “universal” amplification (i.e. LM-PCR, DOP-PCR or MDA), followed by “targeted” amplification (“targeted” or “selective” PCR), followed by sequencing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1; cited previously) in view of Jarvie (Drug Discovery Today: Technologies 2005; 2: 255-260; cited previously).
The instant claims are drawn to a method for measuring the amounts of target fetal chromosomes in a maternal blood sample. The method comprises universal amplification (i.e. LM-PCR, DOP-PCR or MDA), followed by targeted PCR, and sequencing via a sequencing-by-synthesis method.
Regarding claims 1 and 4, Dhallan teaches a method for measuring the amounts of target fetal chromosomes in a maternal blood sample that comprises targeted PCR of a plurality of SNP loci followed by determining the genotype at each amplified SNP locus (see, for example, Example 13 on pp. 109-117). More specifically, the method of Dhallan first comprises obtaining a maternal blood sample containing maternal and fetal chromosome segments (see, for example, Example 13 at paras. 1783 and 1788-1794; see also para. 2146). Next, SNP loci of interest on the fetal and maternal chromosome segments are amplified via targeted PCR (paras. 1799-2117) and the genotype at each amplified SNP locus is determined (paras. 2122-2142).
Further regarding amended claim 1, Dhallan teaches that the method disclosed in Example 13 can be practiced using cell-free DNA isolated from a maternal blood sample (see paras. 1783-1787; see also paras. 2146-2147 as well as paras. 44, 58, and 176).
Further regarding amended claim 1, Dhallan teaches that DOP-PCR or MDA can be “used to increase the copy number of the loci of interest” (paragraph [1684]).
Regarding claims 5, 11, and 15, Dhallan teaches that the method can be performed irrespective of the allele value (paras. 2149-2150; see also paras. 387-394).
Regarding claims 6-8 and 14, Dhallan teaches that the fetal target chromosome segments map to chromosome 13, 18, and/or 21 (para. 2145, for example) and that the method may include determining the ploidy state, which may be trisomy, of these chromosomes (paras. 1786-1787; see also paras. 2147-2148). 
Regarding claims 9, 11 and 16, Dhallan uses quantitative allele measurements and the measured amounts of amplified fetal and maternal chromosome segments to determine the ploidy state of the fetal chromosome of interest (paras. 1786-1787 and 2145-2150). As noted above, the method may be practiced irrespective of the allele value (paras. 2149-2150 and also paras. 387-394). 
Regarding claim 12, Dhallan teaches that the method also comprises comparing the measured amounts of amplified maternal chromosome segments with the measured amounts of amplified fetal chromosome segments (paras. 1786-1787 and 2147-2148).
Regarding claim 13, Dhallan teaches that the method includes measuring the amounts of chromosome segments on a reference chromosome in the maternal blood sample (para. 2148, for example). 
Dhallan does not determine genotypes using a sequencing-by-synthesis method. This is required by all of the claims.
Jarvie, though, describes several next-generation sequencing methods, and these methods include methods that are commercially available (pp. 256-258; see also Table 1 on p. 259). Jarvie teaches that these new sequencing methods offer improvements in speed, throughput, and cost compared to older methods for obtaining sequence information (pp. 255-256). Further regarding claim 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to substitute the 454 next-generation sequencing technology disclosed in Jarvie, which is a sequencing-by-synthesis method, for the genotyping method disclosed in Dhallan. Jarvie provides motivation to do so by teaching that newer sequencing methods, such as the 454 technology, are faster, less expensive, and capable of higher throughput compared to older methods (pp. 255-256). The ordinary artisan would have had a reasonable expectation of success in substituting the 454 sequencing method for the genotyping method of Dhallan since the 454 technology is suitable for SNP genotyping and provides the quantitative measurements needed for the ploidy determination step of Dhallan. 
In view of the foregoing, the methods of claims 1, 4-9, and 11-16 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 02/02/2021 with regard to the rejection under 35 USC 103 have been fully considered but they are not persuasive. Applicant argues:

    PNG
    media_image1.png
    365
    1210
    media_image1.png
    Greyscale

Applicant further argues:

    PNG
    media_image2.png
    573
    1222
    media_image2.png
    Greyscale

Firstly, the fact that Dhallan’s method did not include whole genome amplification (or other “universal” amplification) does not constitute a teaching away from including such a step, nor does Dhallan’s teaching that it is “preferential to [only] amplify the…loci of interest”. Teaching a “preferred” embodiment is not a teaching away from another. Secondly, Applicant’s assertion that one of ordinary skill in the art would have understood from Dhallan’s discussion in paragraphs [1158]-[1159] that whole genome amplification would negatively impact the method is simply that: an assertion. Nowhere in paragraphs [1158]-[1159], or anywhere else, does Dhallan indicate that a pre-amplification using WGA or other universal amplification method would be detrimental.
In the paragraph spanning pages 6-7 of Applicant’s remarks, Applicant points out the numerous places where Dhallan does not employ WGA. Applicant then equates this to a teaching away from WGA. As noted already, however, this does not constitute a teaching away. Neither does Dhallan’s statement that it would be “preferred” to amplify only the loci of interest.
Applicant next argues that Dhallan’s “operating principle” is “to exploit the fact that typically the whole genome is not of interest”, and that “[m]odifying Dhallan with whole genome amplification prior to targeted PCR and massively parallel sequencing would therefore alter the principle of operation of Dhallan’s method”. This argument is not persuasive, as it is only Applicant that contends this to be the “operating principle”. In fact, Dhallan states (paragraph 1684, emphasis provided):
degenerate oligonucleotide primed PCR (DOP-PCR) (Telenius, et al., Genomics 13:718-25, 1992), strand displacement amplification using DNA polymerase from bacteriophage 29, which undergoes rolling circle replication (Dean et al., Genomic Research 11:1095-99, 2001), multiple displacement amplification (U.S. Pat. No. 6,124,120), REPLI-g™ Whole Genome Amplification kits, and Tagged PCR.
 So, clearly, a “universal” amplification (such as those recited in claim 1) prior to targeted PCR would not violate Dhallan’s principle of operation.
Applicant further argues:

    PNG
    media_image3.png
    779
    1227
    media_image3.png
    Greyscale

As noted already, it is respectfully disputed that Dhallan discourages the use of WGA or indicates any negative consequences, especially since Dhallan expressly states that such methods as WGA, MDA and DOP-PCR can be “used to increase the copy number of the loci of interest” (paragraph [1684]).
Applicant next argues that “Pirker does not provide sufficient guidance…”. Applicant’s arguments as regards Pirker are moot as the rejection no longer relies on Pirker.
Finally, Applicant argues:

    PNG
    media_image4.png
    207
    1198
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    771
    1184
    media_image5.png
    Greyscale

This argument is not persuasive. Firstly, as “plasma” is by definition “cell-free”, it follows that Dhallan disclosed “cell-free DNA” in Example 14. Moreover, Dhallan repeatedly refers to “free DNA” (e.g. abstract, paragraphs 0041, 0057, 0058, 0075, 0083, 0086-0088, 0150, e.g.), noting that “the invention provides methods of determining the sequence of a locus of interest from a sample comprising free fetal DNA, where an agent that inhibits cell lysis has been added to the sample to inhibit lysis of cells, if cells are present” (paragraph 0057) and “the portion of the sample that is to be analyzed is the free nucleic acid, not the cellular portion” (paragraph 0075). Thus, Dhallan clearly discloses the use of cell-free DNA. Furthermore, regarding the “spacing” of primers, which Applicant argues is so critical to success, the Examiner sees nothing regarding primer spacing or amplicon size in the instant claims (MPEP 2172.01).  Moreover, in Example 4, Dhallan successfully amplified Y chromosome DNA in maternal plasma (hence, “cell-free” fetal DNA), using formaldehyde to prevent lysis of maternal cells (thereby preventing an even higher background of maternal DNA). The primers used (for the Y chromosome target) are shown at paragraph 0599 and 0601 and the resulting PCR product is seen in 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.